Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 1 of 7 Page ID
                                 #:5038




                  EXHIBIT A




                                  Page001
Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 2 of 7 Page ID
                                 #:5039




                                  Page002
Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 3 of 7 Page ID
                                 #:5040




                                  Page003
Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 4 of 7 Page ID
                                 #:5041




                                  Page004
Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 5 of 7 Page ID
                                 #:5042




                                  Page005
Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 6 of 7 Page ID
                                 #:5043




                                  Page006
Case 2:18-cv-05741-DMG-PLA Document 227-3 Filed 03/25/20 Page 7 of 7 Page ID
                                 #:5044




                                  Page007
